DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I, claims 1-4, 10 and 13-15, in the reply filed on August 23, 2021 is acknowledged. The traversal is on the ground(s) that "no burden on the Examiner to consider all claims in the single application". This is not found persuasive because examining a several distinct and separated inventions imposes serious burden on the examiner due to the uniqueness of each invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-7, 11 and 13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 23, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a plurality of reflective particles" (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claims 1-4, 10 and 13-15 are objected to because of the following informalities: i) a comma should be inserter after "device" (claim 1, line 1) and "display" (claim 13, line 1); ii) inconsistent terminology. Changing "the light-transmitting layer" to "the first light-transmitting layer" (claims 1 (line 8) and 12 (line13)) is suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (2014/0197438).
As for claims 1 and 13, Oh et al. show in Figs. 16, 20, 23 and related text a display 1100 comprising: 
a plurality of light-emitting devices 1124, wherein each of the plurality of light-emitting devices comprises: 
     a light-emitting chip 161 having a top surface and a bottom surface opposite to the top surface ([0098], lines 11-13); 
     a pad 317/316 disposed under the bottom surface (Fig. 20); 
     a first light-transmitting layer 171 formed on the light-emitting chip and having a plurality of side surfaces; and 
     a first reflective layer 181/182/185 formed directly above the top surface in a configuration of extending beyond the plurality of side surfaces of the light-transmitting layer, and comprising a bottommost surface arranged above the first light-transmitting layer ([0107]-[0108]); 
an optical unit 1154, arranged on the plurality of light-emitting devices ([0171]-[0172]); and 
a panel 1155, arranged on the optical unit.

As for claim 2, Oh et al. show a second light-transmitting layer covering the plurality of side surfaces (Fig. 16).



As for claim 4, Oh et al. show the second light-transmitting layer has a refractive index smaller than that of the first light-transmitting layer ([0102]).

As for claim 10, Oh et al. show a carrier 121/131/141 on which the light-emitting chip is mounted having a light-absorbing surface ([0043]-[0045]; [0056]).

As for claim 14, Oh et al. show the first reflective layer comprises a plurality of reflective particles ([0108]).

As for claim 15, Oh et al. show the first light-transmitting layer is between the top surface of the light-emitting chip and the first reflective layer (Fig. 16).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 10 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MEIYA LI/Primary Examiner, Art Unit 2811